March 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          KEDREN LEEDY, Appellant

NO. 14-11-00911-CV                          V.

                           BRAD LEEDY, Appellee
                     ________________________________

      This cause, an appeal from the final decree of divorce terminating the
marriage between appellant, Kedren Leedy, and appellee, Brad Leedy, signed July
21, 2011, was heard on the transcript of the record. The record shows that appellant
Kedren Leedy accepted the benefits of the final decree that she now challenges on
appeal. We therefore order the appeal DISMISSED.

      We order appellant Kedren Leedy to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.